DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-coupling in claims 1 and 10, which is interpreted as a generic placeholder known in the art of mechanical connections to mean a mechanical device that allows for the attachment of two frame type support members to one another, such as the mechanical attachment that allows for the linear guide bars 17 to be attached to the frame/portal 19 as seen in Fig. 1 and 8 of the drawings, and also page 9, lines 8-14 of the Specification.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
Claims 1, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hagman et al. (US 20130032287) in view of Vaniglia et al.  (US 20170203522). 
As to claim 1, Hagman discloses a method/apparatus for laminating composites (Abstract).  Hagman discloses that the apparatus comprises of: a laying deice comprising a support frame 74 attached to linear guides 76 through individual couplings 82; with automatic tape laying devices 80 residing on each linear guide and capable of independently moving relative to one another and the coupling that attaches each linear guide to the support frame; wherein the automatic tape laying devices comprise a tape supply assembly 160 for receiving a reel of tape 172; a cutter 190, 192 for cutting the tape material; and a table 54 for depositing the tape material (Fig. 5 and 18 below).  As seen in Fig. 5 below, the couplings comprise of a mechanical attachment that allows the linear guide to be attached to the frame.  

    PNG
    media_image1.png
    484
    585
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    498
    712
    media_image2.png
    Greyscale

Hagman fails to specifically teach or disclose that the table is movable in a transverse direction relative to the laying direction or rotatable along an axis perpendicular to the depositing surface.  Vaniglia et al. discloses that it is known and conventional in the art to use a 4-axes rotatable table under an ATL head which moves in a laying direction upon a gantry (Fig. 1, paragraph 2).  Vaniglia teaches that the table provides the ability to produce a flat charge with any ply orientation relative to the X and Y-axes as well as the rotation of the table enables bidirectional layup of composite material that can deliver balanced lamination.  It would have been obvious for one of ordinary skill in the art to incorporate a 4-axes rotational table in the apparatus of Hagman and would have been motivated to do so because Vaniglia teaches that teaches that the 4-axes rotatable table provides the ability to produce a flat charge with 

    PNG
    media_image3.png
    547
    732
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    532
    864
    media_image4.png
    Greyscale


Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the system of Hagman contains all of the structural limitations of claim 1.
As to claim 4, the apparatus of claim 1 is taught as seen above.  Hagman discloses that the table 54 may be moved relative to the tape laying heads in both the Z coordinates (paragraphs 61-64).  

As to claim 7, the apparatus of claim 1 is taught as seen above.  Hagman discloses that each of the tape heads is attached to its own individual drive unit enabling each head to move independent of one another (paragraph 58, 70).
As to claim 8, the apparatus of claim 1 is taught as seen above.  Hagman discloses that each of the tape heads is controlled by an electronic controller which requires individual integrated circuits on each tape head for connection and operation by said electronic controller (paragraph 58).
As to claim 9, the apparatus of claim 1 is taught as seen above.  It is the position of the Examiner that including a cooling device near the cutting unit in the tape laying head is known and conventional in the art and would have been obvious to one of ordinary skill at the time of the invention since this a known and successful means of helping ensure that the cutting blade does not become ineffective from tape residue buildup.   

Claim 10 is rejected for substantially the same reasons as claim 1 above.  Hagman discloses that the automatic tape heads unwinds tape (drawn off as it is attached to a surface as seen in Fig. 18) to a desired length, cuts the tape and places it upon the depositing table whereby the tape is placed in desired locations by moving each of the automatic tape heads along the linear guides (Fig. 12-14; paragraph 69-71).

 As to claim 13, the method of claim 10 is taught as seen above.  Hagman fails to specifically teach or disclose that the length of the tape in each reel is sufficient for the planned job and exchanged as required.  It is the position of the Examiner that this is a well-known and common material optimization routine known and conventional in the art and would have been obvious to one of ordinary skill at the time of the invention to use in the method of Hagman.
	As to claim 14, the method of claim 10 is taught as seen above.  It is the position of the Examiner that placing starting an order process for more materials when a predetermined minimum material threshold is reached is well known and conventional in the art and would have been obvious to incorporate into the method of Hagman.  
	As to claim 15, the method of claim 10 is taught as seen above.  It is the position of the Examiner that slowing/operating the tape placement heads at a speed necessary for the tape to stick to a desired surface would have been obvious to one of ordinary skill at the time of the invention since this would be part of the necessary routine experimentation to ensure that the tape has adequate adhesion to the surface it is to be laminated to.   

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagman et al. (US 20130032287) and Vaniglia et al.  (US 20170203522) as applied to claims 1, 4 and 6-15 above, and further in view of Martinez et al.  (US 20090151865).
As to claim 2, the apparatus of claim 1 is taught as seen above.  Hagman fails to teach or disclose that the automatic tape placement heads upon the individual linear guides have a welding head in addition to the compaction roller for placing tapes upon a lay-up table.  Martinez discloses an AFP (Fig. 1-3).  Martinez teaches that it is known and conventional in the art to place a welding head on a tape placement head so as to allow for the polymerization of the tapes outside of an autoclave (Abstract).  It would have been obvious to modify the tape placement head of Hagman to include a welding portion and would have been motivated to do so because Martinez teaches that this allows for the polymerization of the tapes on a substrate without use of an autoclave.
As to claim 3, the apparatus of claim 2 is taught as seen above.  Martinez discloses that the welding head/portion comprises of at least one pressing-down compaction device 41 in the form of an ultra-sonic compaction head.
As to claim 11, the method of claim 10 is taught as seen above.  Claim 11 is rejected for substantially the same reasons as claims 2-3 above since the welding head of Martinez would integrally bond the tapes upon the substrate without use of an autoclave.  


Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-11 that Vaniglia fails to specifically teach or disclose that the lay-up table is capable of moving in a direction perpendicular to the layup direction.  This argument is not persuasive since, as seen in Fig. 3 and 4, Vaniglia discloses that the tape is laid in the Y-direction and the table is capable of moving in an X-direction which is perpendicular to the Y-direction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745